UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (x) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended January 31, 2012 ( ) TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period from to to Commission File Number: 333-119566 AVALON HOLDING GROUP INC. (Exact name of registrant as specified in its charter) Nevada 26-3608086 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6536 102nd Place NE, Kirland, WA 98033 USA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:206-947-5639 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act [] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [] No [x ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-K. [ X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [ X ] Net revenues for our most recent fiscal year: $ 0.00 Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold on the average bid and asked price of such common equity, as of July 31, 2011, the last business day of the registrant’s most recently completed second fiscal quarter: $ 0.00. Number of common voting shares issued and outstanding as of April 27, 2012, 121,320,000 shares of common stock DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g. Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990). Transitional Small Business Disclosure Format (Check one): Yes XNo 2 TABLE OF CONTENTS Page PART I Item 1.Business 4 Item 1A.Risk Factors 4 Item 2.Properties 5 Item 3.Legal Proceedings 5 Item 4.Mine Safety Disclosures 5 PART II Item 5.Market For Registrant’s Common Equity Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6.Selected Financial Data 7 Item 7.Management Discussion and Analysis of financial Condition and Results of Operations 7 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 9 Item 8.Financial Statements and Supplementary Data 9 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A.Controls and Procedures 20 Item 9B.Other Information 21 PART III Item 10.Directors, Executive Officers and Corporate Governance 21 Item 11.Executive Compensation 22 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related StockholderMatters 22 Item 13.Certain Relationships and Related Transactions, and Director Independence 23 Item 14.Principal Accounting Fees and Services 23 Item 15.Exhibits 24 Signatures 25 3 PART I ITEM 1.BUSINESS We were incorporated on July 28, 2008 under the laws of the State of Nevada. Our principal offices are loctaed at 6536 102nd Place NE, Kirland, WA 98033 USA. Our telephone number is 206-947-5639.Our fiscal year end is January 31. During our first year of operations, we intended to commence operations in the entertainment and amusement industry. We purchased coin operated amusement machines for the purpose of placing and operating them in public venues with high traffic flow in Russia. We were initially focused on four amusement games, "Arm Wrestling Game”, "Hammer Game”, "Kicking Game” and “Punching Game” and place them in places such as nightclubs, bars, pubs, cinemas and amusement complexes. Strength testing amusement games have been around for many years, and prior management believed that if placed in high traffic location can be high revenue producers. Since our inception, we have purchased three such machines from our supplier, “Punchline Europe”. Our business strategy was to continue acquiring and placing additional amusement machines in as many places in different cities of Russia as possible. In 2010, we determined that we would not be able to generate significant revenues from sales in the area of coin operated amusement machines. During the period ended October 31, 2009, due to the high cost of maintaining the operations of the company in Russia, we took a loss for the historical value of our vending machines and wrote them off on our balance sheet. We have abandoned the machines and are looking for new business ventures to be engaged in. Currently, we do not have any operations or assets. Employees We have no employees at the present time.Our officers and directors are responsible for all planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. We have no intention of hiring employees until our business has been successfully launched and we have sufficient, reliable revenue flow from our operations.Our sole executive officer and director will undertake the work and tasks necessary to bring our business to the point of having positive cash flow by earning revenues. We do not expect to hire any employees within the next twelve (12) months. ITEM 1A.RISK FACTORS Risk Related to our Business You should carefully consider the following risk factors and all other information contained herein as well as the information included in this Annual Report in evaluating our business and prospects.The risks and uncertainties described below are not the only ones we face.Additional unknown risks and uncertainties, or that we currently believe are immaterial, may also impair our business operations. If any of the following risks occur, our business and financial results could be harmed. You should refer to the other information contained in this Annual Report, including our financial statements and the related notes. We Have a Limited Operating History. We have a limited operating history.Our operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a significant operating history.No assurance can be given that we may be able to operate on a profitable basis. We may Require Significant Additional Financing before we can Commence Operations and There is No Assurance that such Funds will be Available. 4 Our ability to enter into a new area of business operations is dependent upon our ability to raise significant additional financing.There can be no assurance that we will be able to obtain financing on acceptable terms in light of factors such as the market demand for our securities, the state of financial markets generally and other relevant factors. Inability Of Our Sole Executive Officer And Director To Devote Sufficient Time To The Operation Of Our Business May Limit Our Success. Presently, our sole executive officer and director allocates only a portion of his time to our business.Should our business develop faster than anticipated, our officer may not be able to devote sufficient time to the operation of our business to ensure that it continues as a going concern.Even if our management’s lack of sufficient time is not fatal to our existence, it may result in our limited growth and success. Unproven Profitably Due to Lack of Operating History Makes an Investment in Us an Investment in an Unproven Venture. We were formed on July 28, 2008.Since our date of inception, we have had no significant revenues or operations and we have few assets.If we cannot obtain new assets and a business objective and then successfully implement our business strategies, we may not be able to generate sufficient revenues to operate profitably.Insufficient revenues would result in termination of our operations, as we cannot fund unprofitable operations unless additional equity or debt financing is obtained. Our Independent Auditors’ Report States that there is a Substantial Doubt that we will be able to Continue as a Going Concern. Our independent auditors, Madsen & Associates, Certified Public Accountants, state in their audit report, that since we have minimal business operations to date and losses to date of $85,581, there is a substantial doubt that we will be able to continue as a going concern. ITEM 2.PROPERTIES. We do not own or rent facilities of any kind.At present we are operating from our principal office that is located within the offices of our President, who provides this space free of charge.We will continue to use this space for our executive offices for the foreseeable future. We do not have any manufacturing plants and have minimal equipment for the operation of our business. We do not have any investments or interests in any real estate. ITEM 3.LEGAL PROCEEDINGS. We are not currently party to any legal proceedings, nor are we aware of any contemplated or pending legal proceedings against us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Common Equity and Related Stockholder Matters (a)Market Information Our shares of common stock, par value $0.001 per share, were quoted on the OTC Bulletin Board under the symbol “AVLH” from May 22, 2009, through March 25, 2010. Since then, our stock has been quoted on the PinkSheets.com under the same ticker symbol. Fiscal Year Ended January 31, 2012 Quarter Ended April 30, 2011 July 31, 2011 October 31, 2011 January 31, 2012 High Low Fiscal year ended January 31, 2011 Quarter Ended April 30, 2010 July 31, 2010 October 31, 2010 January 31, 2011 High Low (b)Holders As of April 27, 2012, there were 33 holders of record of our common stock. (c)Dividend Policy We have never declared or paid dividends on our common stock. We intend to retain earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. (d)Securities authorized for issuance under equity compensation plans None. RECENT SALES OF UNREGISTERED SECURITIES We have not sold any unregistered securities during the period covered by this annual report. USE OF PROCEEDS FROM SALE OF REGISTERED SECURITIES Not applicable. DESCRIPTION OF SECURITIES Common Stock Each record holder of common stock is entitled to one vote for each share held in all matters properly submitted to the stockholders for their vote.Cumulative voting for the election of directors is not permitted by the By-Laws of Avalon. 6 Holders of outstanding shares of common stock are entitled to such dividends as may be declared from time to time by the Board of Directors out of legally available funds; and, in the event of liquidation, dissolution or winding up of the affairs of Avalon, holders are entitled to receive, ratably, the net assets of Avalon available to stockholders. Holders of outstanding shares of common stock have no preemptive, conversion or redemptive rights.To the extent that additional shares of Avalon’s common stock are issued, the relative interest of the existing stockholders may be diluted. Stock Purchase Warrants None. Stock Purchase Options None. ITEM 6. SELECTED FINANCIAL DATA ITEM 7. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL We were incorporated on July 28, 2008 under the laws of the state of Nevada. Our principal offices are located at6536 102nd Place NE, Kirland, WA 98033 USA. Our telephone number is 206-947-5639.Our fiscal year end is January 31. During our first year of operations, we intended to commence operations in the entertainment and amusement industry. We purchased coin operated amusement machines for the purpose of placing and operating them in public venues with high traffic flow in Russia. We were initially focused on four amusement games, "Arm Wrestling Game”, "Hammer Game”, "Kicking Game” and “Punching Game” and place them in places such as nightclubs, bars, pubs, cinemas and amusement complexes. Strength testing amusement games have been around for many years, and prior management believed that if placed in high traffic location can be high revenue producers. Since our inception, we have purchased three such machines from our supplier, “Punchline Europe”. Our business strategy was to continue acquiring and placing additional amusement machines in as many places in different cities of Russia as possible. In 2010, we determined that we are unable to generate significant revenues from sales during the period ended October 31, 2009, due to the high cost of maintaining the operations of the company in Russia, we took a loss for the historical value of our vending machines and wrote them off on our balance sheet. We have abandoned the machines and are looking for new business ventures to be engaged in. Currently, we do not have any operations or assets. RESULTS OF OPERATION Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. Year Ended January 31, 2012 Our net loss for the year ended January 31, 2012 was $17,143, compared to a loss of$29,097 during the same period from the prior fiscal year. During the year ended January 31, 2012, we did not generate any revenue and incurred general and administrative expenses of $17,143, compared to $29,097 in 2011. The decrease in our general and administrative expenses for the year ended January 31, 2012, compared to the same period from the prior fiscal year was due mainly to decreases in legal and audit fees. 7 The weighted average number of shares outstanding was 121,320,000 for the year ended January 31, 2012. LIQUIDITY AND CAPITAL RESOURCES As at January 31, 2012, and 2011, we had no assets.As at January 31, 2012, our total liabilities were $57,081, which resulted in a working capital deficit of $57,081, compared to total liabilities of $39,938 and a working capital deficit of $39,938 as of January 31, 2011. The increase in our working capital deficit was due to a decrease in accounts payable of $14,820 and an increase in advances from director of $31,963 incurred during the year ended January 31, 2012. Stockholders deficit increased from $39,938 for the year ended January 31, 2011 to $57,081 for the year ended January 31, 2012. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the year ended January 31, 2012, net cash flows used in operating activities was $31,963 consisting of a net loss of $17,143and changes in accounts payable of $14,820. Net cash flows used in operating activities was $72,498 for the period from inception July 28, 2008 to January 31, 2012. Cash Flows from Investing Activities For the year ended January 31, 2012, we did not generate net cash flows from investing activities. For the period from inception July 28, 2008 to January 31, 2012, net cash used in investing activities was $9,900 used to purchase vending equipment. Cash Flows from Financing Activities We have financed our operations primarily from either advances from director or the issuance of equity and debt instruments.For the year ended January 31, 2012, cash flows provided by financing activities was $31,963 which were advances from a director.For the period from inception July 28, 2008 to January 31, 2012, net cash provided by financing activities was $82,398. . PLAN OF OPERATION AND FUNDING The following discussion of the plan of operation, financial condition, results of operations, cash flows and changes in financial position should be read in conjunction with our most recent financial statements and notes appearing in our Form 10-K for the yearended January 31, 2012. Our survival is dependent upon the identification and successful completion of additional long-term or permanent equity financing, the support of creditors and shareholders, and, ultimately, the acquisition and/or implementation of profitable operations.There can be no assurances that we will be successful, which would in turn significantly affect our ability to survive as a going concern. If not, we will be required to dissolve.We will continue to seek means of financing in order to acquire an ongoing business or assets or to implement a new business strategy. We do not anticipate making any major purchases of capital assets, or conducting any research and development in the next twelve (12) months.Other than our current sole executive officer, we have no employees at the present time.We do not expect to hire any employees within the next twelve (12) months. We currently do not any have cash. However, our sole officer and director has personally committed to provide up to an aggregate amount of $25,000 in funds to meet our operational needs. We believe that with this commitment we have sufficient cash resources to satisfy our needs through December 2012. Our ability to satisfy cash requirements thereafter and the need for additional funding is dependent on our ability to acquire new business and generate revenue from such new business in sufficient quantity and on a profitable basis.To the extent that we require additional funds, we may attempt to sell additional equity shares or issue debt.Any sale of additional equity securities will result in dilution to our stockholders.Should we require additional cash in the future, there can be no assurance that we will be successful in raising additional debt or equity financing on terms acceptable to us, if at all. 8 The recent and continuing downturn in the U.S. economy has had an effect on our ability to generate revenues and to attract long-term financing for our operations. The downturn in the U.S. economy has also made it more difficult to find investors that either have capital to invest or are willing to put capital at risk by investing in our company. We anticipate that both effects of the current economic rescission will continue to hinder our abilities to become a profitable company and to grow our operations. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Quarterly Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our January 31, 2012 financial statements contained an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. ITEM 7A.QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements required by this Item begin on Page F-2 of this Form 10-K, and include (1) Report of Independent Registered Public Accounting Firm; (2) Balance Sheets; (3) Statements of Operations, Statements of Cash Flows, Statement of Stockholders’ Equity; and (4) Notes to Financial Statements. 9 AVALON HOLDING GROUP, INC (A Development Stage Company) FINANCIAL STATEMENTS JANUARY 31, 2012 BALANCE SHEET 12 STATEMENTS OF OPERATIONS 13 STATEMENT OF STOCKHOLDERS’ EQUITY 14 STATEMENTS OF CASH FLOWS 15 NOTES TO THE FINANCIAL STATEMENTS 16 to 19 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Avalon Holding Group Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Avalon Holding Group, Inc. (A Development Stage Company) (The Company) as of January 31, 2012 and 2011, and the related statements of operations, stockholders' equity (deficiency), and cash flows for each of the years in the two-year period ended January 31, 2012, and the period from July 28, 2008 (date of inception) to January 31, 2012. The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness for the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Avalon Holding Group, Inc. (A Development Stage Company) as of January 31, 2012 and 2011, and the results of its operations and its cash flows for each of the years in the two-year period ended January 31, 2012, and the period from July 28, 2008 (date of inception) to January 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company will need additional working capital for its planned activities and to service its debt, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are described in the notes to the financial statements. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Madsen & Associates CPA’s, Inc. Murray, Utah April 26, 2012 11 Avalon Holding Group, Inc (A Development Stage Company) BALANCE SHEETS January 31, 2012 January 31, 2011 Current Cash $
